Title: To Thomas Jefferson from Henry Dearborn, 11 January 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir
                     
                            War DepartmentJanuary 11. 1808
                        

                        I have the honor of proposing for your approbation Leonard H. Johns to be appointed Lieutenant of Cavalry in the First Legion of the Militia of the District of Columbia
                  Accept, Sir, assurances of my high respect & consideration
                        
                            H. Dearborn
                     
                        
                    
                     [Note by Jefferson]:
                     Approved
                     
                         Th: Jefferson
                     
                     
                         Jan. 12. 08.
                  
               